Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of claims 21-.23, 26, and 29-31 is the inclusion of a circuit configured to tune a radio frequency (RF) coil coupled to an amplifier of a low-field magnetic resonance imaging system.  The circuit has a tuning circuitry coupled across inputs of the amplifier; and active feedback circuitry coupled between an output of the amplifier and an input of the amplifier.  This in combination with the rest of the limitations of the claims is found in all of claims 21-23, 26, and 29-31, but not disclosed nor suggested by the prior art of record.
The primary reason for allowance of claims 32, 33, 35, and 36 is the inclusion of a circuit configured to tune a radio frequency (RF) coil coupled to an amplifier of a low-field magnetic resonance imaging system.   The circuit has an active feedback circuitry coupled between an output of the amplifier and an input of the amplifier to reduce a quality factor of the RF coil, wherein the active feedback circuitry circuity is configured to provide a first feedback signal 180 degrees out of phase with a center frequency of the RF coil. This in combination with the rest of the limitations of the claims is found in all of claims 32, 33, 35, and 36, but not disclosed nor suggested by the prior art of record.

The primary reason for allowance of claims 38-40 is the inclusion of a method of tuning a radio frequency (RF) coil coupled to an amplifier of a low-field magnetic resonance imaging system.  The method comprises steps of arranging tuning circuitry across first and second inputs of the amplifier; and coupling active feedback circuitry between an output of the amplifier and an input of the amplifier.  This in combination with the rest of the limitations of the claims is found in all of claims 38-40, but not disclosed nor suggested by the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S LEE whose telephone number is (571)272-2137. The examiner can normally be reached M-F, 10 am - 7 pm, 2nd Mondays off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN S LEE/Primary Examiner, Art Unit 2852